Citation Nr: 0612140	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  01-00 144	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an increased rating for residuals of a 
cervical spine fracture, currently rated as 20 percent 
disabling with a separate 10 percent rating assigned for 
right upper extremity radiculopathy effective from June 13, 
2005, and a separate 10 percent rating assigned for left 
upper extremity radiculopathy effective from June 13, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
September 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from February and April 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for a heart condition and denied an increased 
rating for residuals of a cervical spine fracture, then rated 
20 percent disabling.  

The claims file was subsequently transferred to the 
Montgomery RO.  The Board remanded the case for additional 
development in November 2003.  In an August 2005 rating 
decision, VA's Appeals Management Center (AMC) granted a 
separate 10 percent rating for right upper extremity 
radiculopathy and a separate 10 percent rating for left upper 
extremity radiculopathy, both effective from June 13, 2005.  
Inasmuch as a higher evaluation is potentially available, the 
Board will consider entitlement to an increased rating for 
all residuals of a cervical spine fracture for the entire 
appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appealed April 2000 rating decision reflects that the RO 
determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a heart condition.  Because the claims file 
contains no prior final decision on the matter, the Board 
will treat the claim as one of entitlement to service 
connection.  

In May 2003, the veteran testified at a video conference 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  In December 2005, the veteran indicated that 
he did not desire another hearing.

In the November 2003 REMAND, the Board referred a claim for a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU) to the RO for action.  No 
action has been accomplished.  In a March 2006 informal 
hearing presentation, the veteran's representative requested 
service connection for headaches and vertigo secondary to 
cervical spine fracture residuals.  An August 2002 VA 
psychiatric outpatient report contains an Axis 1 diagnosis of 
mood disorder secondary to chronic pain.  The Board therefore 
refers claims of service connection for headaches, vertigo, 
and depression, and entitlement to TDIU to the RO for 
appropriate action.  

The issue of an increased rating for the cervical spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Current medical evidence reflects that the veteran has a 
normal heart; no heart-related disability exists.


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 1111, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim for 
service connection.  The RO provided a rating decision, a 
statement of the case, and supplemental statements of the 
case (SSOCs).  VA sent notice letters in April, August, and 
November 2004.  These documents provided notice of the law 
and governing regulations as well as the reasons for the 
determination made regarding the service connection claim.  
They told him what evidence is needed to substantiate the 
claim.  The letters also told the veteran what evidence he 
was responsible for obtaining, and what evidence VA would 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter subsequent to the initial 
adverse decision, which would normally require a remand for 
compliance.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  In this case, the Board did remand the case 
in November 2003.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as hypertension 
or cardiovascular-renal disease, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the VA's Schedule for Rating 
Disabilities (Rating Schedule).  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under the current rating criteria, hypertension is 
compensable in degree where diastolic readings are 
predominantly 90 or more or systolic readings are 
predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2005).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, hypertension or cardiovascular-renal disease 
was not shown during service or within the first post-service 
year.  The veteran's service medical records do reflect that 
in January 1987 he wore a holter monitor for syncope episodes 
after receiving a forehead injury with laceration.  The 
provisional diagnosis was vasodepressor syndrome; however, 
the holter monitor revealed no dysrhythmia or other 
abnormality.  A January 1987 chest X-ray was normal.  A 
January 1987 electrocardiogram (EKG) was slightly abnormal 
due to sinus bradycardia, which was determined to be a normal 
variant.  The final diagnosis was vasodepressor syncope, 
etiology undetermined.  

An October 1989 VA examination report notes normal blood 
pressure reading.  A June 1994 VA hospital report notes 
borderline cardiomegaly, but no high blood pressure reading 
was recorded.  An October 1999 VA outpatient treatment report 
notes that the heart was normal and that blood pressure was 
110/80.  A November 1999 VA EKG for precordial chest pains 
showed a blood pressure reading of 132/72, which was 
considered to be borderline high, and sinus bradycardia.  A 
January 2000 VA clinical report notes atypical chest pains, 
possible left ventricular hypertrophy by EKG, and sinus 
bradycardia by EKG.  A February 2001 VA echocardiogram showed 
a mildly enlarged left ventricle.  Left ventricle ejection 
fraction was only 45 percent.  The right ventricle had mildly 
reduced function.  There was trace mitral valve 
regurgitation.  

A May 2001 VA cardiology consultation report reflects that 
the cardiac symptoms were very atypical, mild left ventricle 
dysfunction was of questionable cause, and that there was a 
possibility of alcohol-related ischemia, but the cardiologist 
doubted significant coronary artery disease.  An October 2001 
angiogram was essentially normal and ruled out cardiac causes 
of chest pains.  

An April 2002 Social Security Administration decision notes 
complaints of heart problems, but no medical evidence to 
support such complaints.  

In May 2003, the veteran testified that an abnormal heart 
beat arose during active service after his neck fracture.  He 
testified that that he passed out a couple of times during 
active service but that he had no further heart problem until 
about three years after separation, at which time he was sent 
to a hospital for chest pains.  At the hospital, the only 
finding was an abnormal EKG.  He testified that he currently 
took aspirin, but received no other treatment for any heart 
condition, although he experienced daily fast beating and 
skipping.  

A May 2005 VA heart disease compensation examination report 
reflects that upon review of the claims file, no significant 
heart problem had been presented.  Thorough evaluations for 
atypical chest pains since 1987 had been negative.  The 45 
percent left ventricle ejection fraction was felt to be due 
to alcohol.  Hypertension was found in January 2004, but the 
veteran was currently normotensive.  The diagnoses were 
atypical chest pain first noted in 1988, with essentially 
normal coronary arteries and left ventricular function; 
hypertension noted in past but none currently shown; and, 
question of alcoholic cardiomyopathy in the past, but not 
currently.  

The Board finds from the above medical and lay evidence that 
there is no competent evidence of a current heart-related 
disability.  In the absence of medical evidence of a current 
disability, the claim for service connection for a claimed 
heart condition is not plausible.  The Court has specifically 
disallowed service connection where there is no present 
disability:  "[c]ongress specifically limits entitlement for 
service connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.  Thus, any claim 
he may have made regarding the existence of a heart condition 
cannot be afforded any weight.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of service connection for a heart 
condition.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim of entitlement to service 
connection for a heart condition must be denied.  


ORDER

Service connection for a heart condition is denied.


REMAND

A March 2005 VA neurological compensation examination report 
reflects a complaint of bowel and bladder incontinence.  The 
neurologist did not address whether these signs or symptoms 
are residuals of the service-connected cervical spine 
fracture with arthritis and degenerative disc disease.  The 
examination report must therefore be returned for 
clarification.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) notifies the 
claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006);  
(3) informs him of what he needs to 
provide; (4) what information VA has or 
will provide; and (5) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  Following completion of the above 
development, the AMC should return the 
claims file to the March 2005 examining 
neurologist for an addendum.  The 
neurologist is asked to do the following:

I.  Review pertinent facts in the 
claims file and address whether it 
is at least as likely as not (50 
percent or greater probability) that 
any reported bowel continence is due 
to the service-connected cervical 
spine disability.  

II.  Review pertinent facts in the 
claims file and address whether it 
is at least as likely as not (50 
percent or greater probability) that 
any reported bladder continence is 
due to the service-connected 
cervical spine disability.  

The neurologist should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
neurologist should state the reason.  The 
veteran may be reexamined if necessary.  
If the specified neurologist is 
unavailable, a qualified substitute may 
be used.  

3.  Following the above, the AMC should 
review all the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


